Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki, U.S. Patent Application No. 2012/0045635.
Applicant is directed to Example 1 where there is disclosed the initial formulation of a blend of silicone polymers including (i) a mixture of 45 parts of vinyl-terminated PDMS correlated with claimed component (a2) and (ii) a condensation product derived from the reaction of 15 parts of a hydroxyl group-terminated PDMS correlated with claimed component (a1), 40 parts (60% of 66.7 parts) of a hydroxyl group-functional MQ resin.  A corresponding alkenyl group content in the first aforementioned organosiloxane polymer is verified mathematically by first noting that the molecular weight of the polymer is 55,020 g.  There are two mol of vinyl groups per 55,020 g of the polymer and setting up a ratio to determine the number of mol per 100 g:

2 mol/55,020 g = x mol/100 g, x = 0.0036 mol/100 g.

A similar ratio can be created showing that there are between 40 and 75 parts of the resin per 100 parts of the two non-resinous, linear or branched polymers correlated with (a1) and (a2):
40/45 + 15 = x/100, x = 66.67 parts of resin per 100 parts of (a1) and (a2)

	100 parts of said blend is thereafter combined with an organohydrogensiloxane compliant both in terms of its structure and relative quantity, a SiH-terminated siloxane chain extender, and platinum catalyst.
	As for claim 2, similar amounts of a catalyst inhibitor are contemplated in [0068-006].  The different forms taken by an adhesive article defined by claims 8-10 are addressed in [0083,0085].
As for claim 11, paragraph [0084] teaches an embodiment wherein, rather than using the adhesive composition to provide adhesive-coated tapes/films, it can instead be cast into a mold and cured.  The resulting articles would be multidimensional and represent an equivalent to the claimed double-sided sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, U.S. Patent Application No. 2012/0045635 in view of Nakayama et al. WO 2018/0122296.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2019/0292417 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	It is acknowledged that Aoki is silent as to the importance of having a specified aryl group content in the organohydrogensiloxane component.  Nakayama et al. teaches another solvent-free silicone adhesive composition comprising the materials of a conventional hydrosilylation-cured rubber composition.  See [0018-0021].  Relevant to the present discussion, there is a suggestion in [0038-0039] that by (i) ensuring that the aryl group content in the organohydrogensiloxane component is on the order of 10 to 50 mol% and (ii) the percentage of aryl groups in the organohydrogensiloxane is between 8% and 50% higher than that in the alkenyl-functional polysiloxane, the adhesivity towards substrates of interest, but especially aromatic thermoplastics is improved.  One practicing the invention as defined by Aoki has a reasonable expectation that, were the organohydrogensiloxane component comprising a comparable amount of aryl group content to replace that which is used in their exemplifications, that this same benefit may be realized.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, U.S. Patent Application No. 2012/0045635 in view of Aoki et al., JP 7-18185.
While Aoki makes cursory mention of fluorosilicone, it does so in the context of a mold release agent when the adhesives are employed to make molded articles.  To the extent that they exhibit the ability to release the adhesive article after molding, the skilled artisan might conceive of this same class of materials as suited for constituting the release layer in a tape/sheet construct as set forth in [0083].  
Of course, Aoki is not forthcoming as to what is the makeup of a fluorosilicone release layer-forming compositions in which case the skilled artisan would turn to the analogous prior art to ascertain what may be suitable in this capacity.  JP 7-018185, to the extent that its objective is to disclose fluorosilicone compositions having application as release layers against silicone pressure sensitive adhesives [0002-0003] constitutes analogous art.  Relevant to the present discussion, it teaches as candidates, hydrosilylation-cured polysiloxanes [0009] bearing less than 50 mol% of fluorinated substituents in the alkenyl-functional component.  See [0044] for specific permutations.  Applicant will note that [0045] indicates that, in a favored embodiment, the organohydrogensiloxane component is furnished in a quantity that provides 3.5 SiH moieties per alkenyl group contributed by the base polymer.
Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al., U.S. Patent Application Publication No. 2010/0285312.
	Applicant is directed to paragraphs [0032-0038] where there is outlined in makeup of a silicon pressure sensitive adhesive composition similarly constituted to that disclosed in claim 1:
100 parts of a co-condensation product of a silanol-terminated polydiorganosiloxane correlated with component (a1) and a MQ silicone resin containing silicon-bound hydroxyl/alkoxy groups correlated with claimed component (b), 
An organohydrogensiloxane adhering to formula (12) in [0081] and the accompanying description in [0082-0083], and
A platinum hydrosilylation catalyst.
 It is noted that the total number of repeating units in the prior art organohydrogensiloxane component, 5-200, is encompassing of that which is claimed.  “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson 315 F.3d 1325, 1330, 56USPQ2d 1379, 1382-83 (Fed Cir. 2003).  Also, whereas it is appreciated that the resin is actually incorporated into the condensation copolymerization system in quantities greater than those of the hydroxyl-terminated polydiorganosiloxane- see synthesis examples 1 and 2- the broader description nevertheless embraces permutations where the amount of prior art resin (b), correlated with claimed resin (b), relative to that of the hydroxy-functional linear siloxane (a) is compliant with the requirements of claim 1.  Consider, for instance, a copolymer-forming mixture where the resin constitutes 40 parts of the total and the linear polymer the balance of the weight.  In this scenario, there would be 66.7 parts of the resin relative to 100 parts of the diorganosiloxane:
100/60 = x/40, x = 66.7.
There are, of course, any number of other ratios of these materials for which the amount of the resin, when normalized to 100 parts of the linear polymer, would be consistent with that claimed.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	It is noted for the record that the prior art adhesive is devoid of any material correlated with component (a2) of claim 1 and, therefore, the requirements of claims 6 and 7 are met (ratio of (a1) to (a2) is 100/0).
	As for claim 2, a comparable amount of a catalyst inhibitor is contemplated in [0104].  Articles anticipatory of claims 8 and 9 are mentioned in [0109-0110].
	Concerning claim 11, the Examiner takes notice of the fact that double-sided pressure-sensitive adhesives are in widespread use, familiar to even the layperson, and, therefore, an obvious alternative to the sheets/tapes featuring the adhesive coated on a substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1119. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 29, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765